Citation Nr: 1829059	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-42 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for degenerative arthritis.

6.  Entitlement to service connection for rheumatoid arthritis.

7.  Entitlement to service connection for nasal septum deviation.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for a cervical spine disability.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan.


FINDINGS OF FACT

1.  There was no competent evidence to support a causal relationship between the Veteran's claimed degenerative arthritis and service.

2.  There was no competent evidence to support a causal relationship between the Veteran's claimed rheumatoid arthritis and service.

3.  There was no competent evidence to support a causal relationship between the Veteran's claimed nasal septum deviation and service.

4.  There was no competent evidence to support a causal relationship between the Veteran's claimed lumbar spine disability and service.

5.  There was no competent evidence to support a causal relationship between the Veteran's claimed cervical spine disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 4.71a (2017).

2.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 4.71a (2017).

3.  The criteria for service connection for nasal septum deviation have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 4.97 (2017).

4.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 4.71a (2017).

5. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 4.71a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development of the claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. § 5103, 5103A (2012); 38 C.F.R. § 3.156(a) (2017).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Certain diseases are considered chronic and will be presumed to have been incurred in service if manifest to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §1101, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309(a) (2017).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Degenerative and Rheumatoid Arthritis

The Veteran contends that degenerative and rheumatoid arthritis was caused by service.

The Veteran's service records do not indicate complaints or a diagnosis of degenerative or rheumatoid arthritis.

Medical records do not indicate complaints or a diagnosis of degenerative or rheumatoid arthritis within one year of the Veteran's discharge.

A February 2002 VA medical record noted wrist arthritis and prescribed nonsteroidal anti-inflammatory drugs for pain.

A March 2002 VA medical record noted a distal radius fracture and the examiner opined that the Veteran's wrists were predisposed to post-traumatic osteoarthritis.

An August 2002 VA medical records show that the Veteran reported pain and swelling as a result of a fall in August 2001.  The examiner diagnosed post-traumatic degenerative arthritis.

Cervical spine arthritis was first shown in 2011.  No opinion was entered concerning a relationship with service.  

With arthritis not shown in service or for many years post service, and with no probative evidence linking it to service, the Board concludes neither degenerative arthritis or rheumatoid arthritis was incurred in service.  

Nasal Septum Deviation

The Veteran contends that nasal septum deviation was caused by service.

The Veteran's service records do not indicate complaints or a diagnosis of nasal septum deviation.

Medical records do not indicate complaints or a diagnosis of nasal septum deviation within one year of the Veteran's discharge.

A September 2002 VA medical record noted nasal septum deviation to the right.

No medical opinion was provided on whether the nasal septum deviation was related to service or a service-connected disability.

Service medical records do not indicate a nasal septum deviation diagnosis or complaints.  Post-service medical records do not indicate that the nasal septum deviation was related to or caused by service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for nasal septum deviation is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar and Cervical Spine 

The Veteran contends that lumbar and cervical spine disabilities were caused by service.

The Veteran's service records do not indicate lumbar or cervical spine complaints or a diagnosis of a lumbar or cervical spine disability.

Medical records do not indicate lumbar or cervical spine complaints or a diagnosis of a lumbar or cervical spine disability within one year of the Veteran's discharge.

In March 2002, private doctor J.K. opined that is was possible that the cumulative effect of the Veteran's civilian work as a metal fabricator and welder contributed to the development of osteoarthritis.

A July 2004 VA medical record noted normal back range of motion with no observable or palpable spinal deformity, costovertebral angle tenderness, evidence of pain, muscle spasm, or palpable tenderness along the spine.  Neck range of motion was reported as "clean" with no thyromegaly, adenopathy, or bruits.

A June 2011 CT scan showed mild osteoarthritis, degenerative disk disease, and mild to moderate neuroforaminal narrowing bilaterally in the cervical spine.

In a September 2012 VA medical record, the Veteran reported that neck pain began after a fall in 2011, and that a long history of back pain began in his youth.

No medical opinion was provided on whether any lumbar or cervical spine disabilities were related to service or a service-connected disability.  The available evidence indicates that lumbar and cervical spine disabilities are not related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and thus entitlement to service connection for a lumbar or cervical spine disability is not warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative arthritis is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for nasal septum deviation is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.



REMAND

With respect to the psychiatric disorder service connection claim, September 1975 service personnel records reflect the Veteran's Company Commander's view that the Veteran could not adapt socially or emotionally to the pressures of the Army.  In addition, the Veteran's reported at the time of his service separation that he had been hospitalized for 6 days in August 1975, for a nervous condition.  The records from this hospitalization do not appear to have been sought.  They should be.   

In addition, there have been various psychiatric diagnoses entered into the record to account for the Veteran's current symptoms.  Clarification of the diagnosis and whether it may be related to service should be sought.  Further, the veteran should be asked to identify any additional records of psychiatric treatment he wishes considered in connection with the appeal, which records should be sought.  

The claims for service connection for obstructive sleep apnea, coronary artery disease and hypertension will be deferred pending the outcome of the development requested for the psychiatric disorder service connection claim, since there is a medical opinion of record linking the sleep apnea, coronary artery disease and hypertension to the Veteran's psychiatric disorder.  

Accordingly, this case is remanded for the following

1.  The Veteran should be asked to identify any additional records of relevant treatment he wishes considered in connection with his claims.  The identified records should be sought.  

2.  Efforts should be undertaken to obtain and associate with the file the clinical records from the Veteran's reported 6-day hospitalization for mental health treatment in Germany in August 1976, when he was assigned to the 502nd Engineer Company.  

3.  The Veteran should be scheduled for a VA Mental Health examination to ascertain whether the Veteran currently has an acquired psychiatric disorder, and if so, whether it was incurred in service.  Any indicated tests or studies should be accomplished.  After reviewing the record and examining the Veteran, the examiner is asked to opine whether any current psychiatric disorder had its onset in service, or is otherwise related to an in-service disease or injury.  If post-traumatic stress disorder is diagnosed, the stressor/s upon which it is based should be identified.   

A complete rationale for any opinion expressed should be included in the report provided.  

4.  Following completion of the above, the RO should undertake any addition development as may become indicated, including obtaining any needed medical opinions regarding the coronary artery disease, hypertension and obstructive sleep apnea claims, and re-adjudicate the claims.  Any claim remaining denied should be returned to the Board following appropriate procedures.   



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


